EXHIBIT 99.1 Kite Realty Group Trust Investor Presentation 2 COMPANY OVERVIEW §Stable Portfolio §64 Properties in 10 states §Total GLA of 9.6 million square feet §52 Properties in the Retail Operating Portfolio; 92.3% leased §Diverse tenant base:Largest tenant represents only 3.2% of annualized base rent §5 mile demographics:Population 127,000; Average HHI $86,000 §Increased Leasing Productivity §Over 1.1 million square feet of leasing production in 2010 - the highest level in company history §Retail Operating Portfolio leased percentage increased 220 basis points since Q1 2010 §Increased shop leased percentage 270 basis points since Q1 2010 §34 new and renewal anchor leases for 1.1 million square feet completed since Q1 2009 §Development & Redevelopment Progress §Commenced vertical construction on Whole Foods at Cobblestone Plaza in Pembroke Pines, Florida as well as on the South Elgin Commons II project in Chicago, Illinois §Rivers Edge redevelopment in Indianapolis is under construction and 95% pre-leased including anchors Nordstrom Rack, The Container Store, BuyBuy Baby, Arhaus Furniture, and BGI Fitness §Signed a lease with Whole Foods to anchor the redevelopment of recently acquired Oleander Point in Wilmington, North Carolina §Earnings Upside §$5.5 million of annualized EBITDA from recently executed leases anticipated to commence by the end of 2011 §Same Property Net Operating Income up 1% in Q1 2011 Information as of March 31, 2011 3 GROWTH SOURCES §Rent commencement on executed leases §$5.5 million in annualized EBITDA anticipated to commence by the end of 2011 §Increase small shop occupancy §From current 78% to historical 85% §Execute on redevelopments §Rivers Edge in Indianapolis, IN is 95% leased and under construction §Signed Whole Foods at recently acquired Oleander Point in Wilmington, North Carolina §Complete tenant construction and interior build-outs at Cobblestone Plaza §With Whole Foods under construction, Cobblestone Plaza in Pembroke Pines, FL is 84% leased but only 51% occupied §Future development potential §Anticipate commencing construction at Delray Marketplace in second half of 2011 4 §We have been continually improving the quality and predictability of our FFO stream. Recurring Real Estate Income as a Percent of FFO (1)2011 projection is based on the Company’s previously released earnings guidance. IMPROVING FFO QUALITY 5 §Leasing production is a constant company-wide focus §Leased 1.1 million square feet during 2010, the highest level of production in company history and a 64% increase over 2009 levels §36 new and renewal anchor leases for 1.2 million square feet completed since Q1 2009 §Q1 2011 had aggregate positive leasing spreads of 5.8% Total Leasing Production - New and Renewal Leases LEASING PRODUCTION 6 DIVERSE TENANT BASE (1)Annualized base rent represents the monthly contractual rent for March 2011 for each applicable tenant multiplied by 12. (2)S&P credit ratings for parent company as of 4/22/2011. (3)Rating is by Moody's; S&P does not rate Toys R Us §Largest single retail tenant comprises only 3.2% of total annualized base rent §Top 10 retail tenants account for only 22.0% of total annualized base rent Information as of March 31, 2011 (unless otherwise noted) 7 DIVERSE TENANT BASE Peer Group Assessment: Top Tenant as a Percent of Annualized Base Rent Kroger Bed Bath Beyond Home Depot Publix TJ Maxx Wal-Mart/ Sam’s Kroger A&P Supervalu Publix Giant Foods Source: Company SEC filings. Information as of March 31, 2011 8 STRONG DEMOGRAPHICS Source: Applied Geographic Solutions. §High quality assets with an average age (including redevelopment) of less than 9 years §Approximately half of the current portfolio was developed by KRG §Portfolio benefits from 100% non-owned anchor occupancy Portfolio Demographics Summary 9 STRONG DEMOGRAPHICS Source: Applied Geographic Solutions. §We have a history of selecting strong markets for investment §Average household incomes in our Florida, Texas and Indiana portfolios are significantly higher than statewide levels 10 WELL-STAGGERED LEASE EXPIRATIONS (1)Lease expirations of operating portfolio and excludes option periods and ground leases. Annualized base rent represents the monthly contractual rent for March 2011 for each applicable property multiplied by 12. §Average 8.2% of annualized base rent is expected to roll each year from 2011 through 2020 §With the exception of 2015, our annual exposure to expirations is limited to 10.5% or less Information as of March 31, 2011 11 IN-PROCESS DEVELOPMENT STATUS §Cobblestone Plaza, Ft. Lauderdale, FL §133,000 sf owned GLA §84% pre-leased or committed §Whole Foods anchored §94% of projected costs incurred §Construction of Whole Foods underway with tenant anticipated to take possession in the second half of 2011 Information as of March 31, 2011 §South Elgin Commons, Chicago, IL §128,000 sf owned GLA §Phase II 100% pre-leased §Ross Stores and Toys R Us will join LA Fitness and Target (non- owned) (open and operating in Phase I) as anchor tenants prior to year-end 12 RIVERS EDGE REDEVELOPMENT BEFORE AFTER BEFORE §Vertical construction commenced in Q4 2010 at 95% pre-leased. §Anchor leases are executed with Nordstrom Rack, Buy Buy Baby, The Container Store, Arhaus Furniture, and BGI Fitness. §Secured construction financing with a 5-year term at LIBOR + 325 bps. §Several rent commencements anticipated for the second half of 13 OLEANDER POINT ACQUISITION & REDEVELOPMENT §The Company acquired the neighborhood shopping center as a redevelopment opportunity in February 2011. §Whole Foods will anchor the shopping center and is anticipated to open in spring of §Center will also include 14,000 square feet of shops and an outparcel tenant. BEFORE AFTER 14 Scheduled Debt Maturities (1) MANAGING LEVERAGE (1)Dollars in thousands.Maturities exclude annual principal amortization. §Nearly all 2011 and 2012 maturities are held by relationship banks §Our strategy is to secure long term financing, however 60% of 2011 maturities have extension options §Received commitments with our bank group for a 3-year (plus one year extension option) renewal on our line of credit 15 §Goal 8.0x in 12 months and 7.0x over long-term §Foundation for accomplishing this goal §$5.5 million of annualized EBITDA from recently executed leases anticipated to commence by the end of 2011 §Successful completion of in-process development and redevelopment projects §Improving small shop leased percentage to historical 85% §Potential value-add acquisition opportunities to be funded with equity IMPROVING DEBT/EBITDA 16 DISCLAIMER This presentation contains certain statements that are not historical fact and may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward- looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the current challenging economic conditions; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; assumptions underlying our anticipated growth sources; and other factors affecting the real estate industry generally.
